DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Claims 4-5 are cancelled.  Claim 22 newly added. 
Therefore, claims 1-3 and 6-22 are pending. 

Kim et al. (US 20160103520) and HASHIMOTO (US 20160370916) disclose the touching panel, which considers as intended use.  However, the same electrode structure can be used for different purposes as Dust shields useful for self-cleaning electrodynamic screens (EDS) systems,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 9-12, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20130276826) in view of RADIVOJEVIC et al. (US 20140049505) and Kim et al. (US 20160103520).

    PNG
    media_image1.png
    196
    547
    media_image1.png
    Greyscale

In regard to claim 1, Koenig et al. disclose an electrode film for in-plane electric field generation comprising: 
a transparent substrate 306 of dielectric material [an insulating layer 306 can be formed of a stiff or rigid material.  In examples, the electrodes as well as the insulating layer 306 may be compliant and composed of a polymer, such as an acrylic elastomer, to increase compliance [0077]] having first and second surfaces; 
a first electrode pattern [top electrodes sets 304] disposed on the first surface of the transparent substrate including a first set of parallel conductive electrodes,;
a second electrode pattern [top electrodes sets 304] disposed on the first surface of the transparent substrate including a second set of parallel conductive electrodes, wherein elements of the first electrode pattern do not cross over elements of the second electrode pattern, 
a third electrode pattern [bottom electrodes sets 302] disposed on the second surface of the transparent substrate including a third set of parallel conductive electrodes; 
wherein 
the conductive electrodes in the first, second and third sets of parallel conductive electrodes are all parallel to each other; 
the first, second and third sets of parallel conductive electrodes are arranged in an interlaced pattern such that the interlaced conductive electrodes form a repeating sequence; 
wherein 
the first, second and third sets are configured to be connected to respective sources of electrical power supplying respective waveforms, such that the supplied waveforms generate a time-varying in-plane electric field pattern above a surface of the electrode film [The voltage on a single electrode may be varied in time, and in particular may be alternated between positive and negative charge so as to not develop substantial long-term charging of the foreign object [0071]].
Regard to claim 19, Koenig et al. disclose an electrode film for in-plane electric field generation comprising: 
a transparent substrate of dielectric material having first and second surfaces, wherein the second surface of the transparent substrate is parallel to the first surface of the transparent substrate and the transparent substrate is a polymeric film or a glass film [an insulating layer 306 can be formed of a stiff or rigid material.  In examples, the electrodes as well as the insulating layer 306 may be compliant and composed of a polymer, such as an acrylic elastomer, to increase compliance [0077]];
a plurality of electrode patterns, each electrode pattern including a corresponding set of parallel conductive electrodes,
wherein 
at least one of the electrode patterns is supported on the first surface of the transparent substrate and at least one of the electrode patterns is supported on the second surface of the transparent substrate; 
the conductive electrodes in the plurality of electrode patterns are all parallel to each other; 
the sets of parallel conductive electrodes in the plurality of electrode patterns are arranged in an interlaced pattern such that the interlaced conductive electrodes form a repeating sequence in an active area of the transparent electrode film; 
each of the plurality of electrode patterns are configured to be connected to respective sources of electrical power supplying respective waveforms, such that the supplied waveforms generate a time-varying in-plane electric field pattern above a surface of the electrode film.

for in-plane electric field generation, wherein 
(a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes are connected to a third bus, wherein elements of the third electrode pattern cross elements of the first electrode pattern or the second electrode pattern; 
(b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes;
(c) the transparent substrate protects the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1), or the transparent substrate protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19).

    PNG
    media_image2.png
    699
    1095
    media_image2.png
    Greyscale

for in-plane electric field generation, wherein (a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes 1227 are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes 1213 are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes 1215 are connected to a third bus, wherein elements of the third electrode pattern 1215 cross elements of the first electrode pattern 1227 or the second electrode pattern 1213. 

    PNG
    media_image3.png
    652
    1080
    media_image3.png
    Greyscale

Kim et al. teach the electrode film for in-plane electric field generation comprising: a transparent substrate of dielectric material having first and second surfaces, on which the electrodes are formed, where each electrode includes a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes; therefore, (b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes.

Both Koenig et al. and Kim teach the transparent substrate between plurality of the electrode patterns. It would be obvious as a matter of design choice to have the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19), since applicant has not disclosed that the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19) solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Koenig et al. disclosed with (a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes are connected to a third bus, wherein elements of the third electrode pattern cross elements of the first electrode pattern or the second electrode pattern for ensuring completely removed any charge present on substrate [0100] as RADIVOJEVIC et al. taught; (b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes for for minimized by implementing a mesh pattern structure and reduced overlapping a mesh pattern structure [0042] as Kim et al. taught.

Regard to claim 2, Koenig et al. disclose an electrode film, wherein the electrode film is a component of an electrodynamic screen system [electroadhesive cleaning device] usable to self-remove particles of material deposited thereon.

Regard to claim 9, Koenig et al. disclose an electrode film, wherein the conductive electrodes are over the respective surfaces of the transparent substrate.

Regard to claim 10 Koenig et al. disclose an electrode film, wherein the conductive electrodes are embedded into the respective surfaces of the transparent substrate[ dielectric coating material 118] as shown in Fig. 1D.

Regard to claim 11, Koenig et al. disclose an electrode film, wherein the transparent substrate is a polymeric film or a glass film [0077].

Regard to claim 12, Koenig et al. disclose an electrode film, wherein a layer of a dielectric material disposed over the conductive electrodes on one or both of the first and second surfaces of the transparent substrate [in the paragraphs [0072], [0093], [0135], [0135], [0160]-[0162]].

Regard to claim 20, Koenig et al. disclose an electrode film, wherein the second surface of the transparent substrate is parallel to the first surface of the transparent substrate and the transparent substrate separates the first electrode pattern from the second electrode pattern.

Regard to claim 14, Koenig et al. in view of RADIVOJEVIC et al., which teach a spacing between adjacent conductive electrodes in the interlaced pattern that are both on the first surface of the transparent substrate is larger than a spacing between adjacent 

Regard to claim 17, Koenig et al. in view of RADIVOJEVIC et al., which teach the electrode fin is disposed over a surface of a window.

Regard to claim 18, Koenig et al. in view of RADIVOJEVIC et al., which teach a fourth electrode pattern disposed on the second surface of the transparent substrate including a fourth set of parallel conductive electrodes, wherein each of the conductive electrodes in the fourth set of parallel conductive electrodes are connected to a fourth bus, wherein elements of the third electrode pattern do not cross over elements of the fourth electrode pattern; wherein the fourth set of parallel conductive electrodes is interlaced with the first, second and third sets of parallel conductive electrodes; and wherein the fourth bus is configured to be connected to a respective source of electrical power supplying a respective wave form; the fourth bus is same with the third bus.

2.	Claims 1-3, 6, 9-12, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20130276826) in view of RADIVOJEVIC et al. (US 20140049505) and HASHIMOTO (US 20160370916).

    PNG
    media_image1.png
    196
    547
    media_image1.png
    Greyscale

In regard to claim 1, Koenig et al. disclose an electrode film for in-plane electric field generation comprising: 
a transparent substrate 306 of dielectric material [an insulating layer 306 can be formed of a stiff or rigid material.  In examples, the electrodes as well as the insulating layer 306 may be compliant and composed of a polymer, such as an acrylic elastomer, to increase compliance [0077]] having first and second surfaces; 
a first electrode pattern [top electrodes sets 304] disposed on the first surface of the transparent substrate including a first set of parallel conductive electrodes,;
a second electrode pattern [top electrodes sets 304] disposed on the first surface of the transparent substrate including a second set of parallel conductive electrodes, wherein elements of the first electrode pattern do not cross over elements of the second electrode pattern, 
a third electrode pattern [bottom electrodes sets 302] disposed on the second surface of the transparent substrate including a third set of parallel conductive electrodes; 
wherein 
the conductive electrodes in the first, second and third sets of parallel conductive electrodes are all parallel to each other; 
the first, second and third sets of parallel conductive electrodes are arranged in an interlaced pattern such that the interlaced conductive electrodes form a repeating sequence; 
wherein 
the first, second and third sets are configured to be connected to respective sources of electrical power supplying respective waveforms, such that the supplied waveforms generate a time-varying in-plane electric field pattern above a surface of the electrode film [The voltage on a single electrode may be varied in time, and in particular may be alternated between positive and negative charge so as to not develop substantial long-term charging of the foreign object [0071]].
Regard to claim 19, Koenig et al. disclose an electrode film for in-plane electric field generation comprising: 
a transparent substrate of dielectric material having first and second surfaces, wherein the second surface of the transparent substrate is parallel to the first surface of the transparent substrate and the transparent substrate is a polymeric film or a glass film [an insulating layer 306 can be formed of a stiff or rigid material.  In examples, the electrodes as well as the insulating layer 306 may be compliant and composed of a polymer, such as an acrylic elastomer, to increase compliance [0077]];
a plurality of electrode patterns, each electrode pattern including a corresponding set of parallel conductive electrodes,
wherein 
at least one of the electrode patterns is supported on the first surface of the transparent substrate and at least one of the electrode patterns is supported on the second surface of the transparent substrate; 
the conductive electrodes in the plurality of electrode patterns are all parallel to each other; 
the sets of parallel conductive electrodes in the plurality of electrode patterns are arranged in an interlaced pattern such that the interlaced conductive electrodes form a repeating sequence; 
each of the plurality of electrode patterns are configured to be connected to respective sources of electrical power supplying respective waveforms, such that the supplied waveforms generate a time-varying in-plane electric field pattern above a surface of the electrode film.

Koenig et al. fail to disclose the electrode film for in-plane electric field generation, wherein 
(a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes are connected to a third bus, wherein elements of the third electrode pattern cross elements of the first electrode pattern or the second electrode pattern; 
(b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of 
(c) the transparent substrate protects the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1), or the transparent substrate protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19).

    PNG
    media_image2.png
    699
    1095
    media_image2.png
    Greyscale

RADIVOJEVIC et al. teach the electrode film for in-plane electric field generation, wherein (a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes 1227 are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes 1213 are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes 1215 are connected to a third bus, wherein elements of the third electrode pattern 1215 cross elements of the first electrode pattern 1227 or the second electrode pattern 1213. 

    PNG
    media_image4.png
    524
    1057
    media_image4.png
    Greyscale

HASHIMOTO teaches the electrode film for in-plane electric field generation comprising: a transparent substrate 12 of dielectric material having first and second surfaces 12a/12b, on which the electrodes are formed, where each electrode includes a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes (see Fig. 1 above); therefore, (b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes.

Both Koenig et al. and HASHIMOTO teach the transparent substrate between the plurality of the electrode patterns. It would be obvious as a matter of design choice to have the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19), since applicant has not disclosed that the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19) solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Koenig et al. disclosed with (a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes are connected to a third bus, wherein elements of the third electrode pattern cross elements of the first electrode pattern or the second electrode pattern for ensuring completely removed any charge present on substrate [0100] as RADIVOJEVIC et al. taught; (b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes for ensured high transparency [0024] as HASHIMOTO taught.

Regard to claim 2, Koenig et al. disclose an electrode film, wherein the electrode film is a component of an electrodynamic screen system [electroadhesive cleaning device] usable to self-remove particles of material deposited thereon.

Regard to claim 3, Koenig et al. in view of HASHIMOTO, which teaches a width of the parallel conductive electrodes is 15µm between 10 and 200µm [0016] and [0063].
Aperture ratio of the projected mesh pattern is preferably 85% or more, in view of transmittance of visible light, more preferably 90% or more, and most preferably 95% or more [0064]].

Regard to claim 9, Koenig et al. disclose an electrode film, wherein the conductive electrodes are over the respective surfaces of the transparent substrate.

Regard to claim 10 Koenig et al. disclose an electrode film, wherein the conductive electrodes are embedded into the respective surfaces of the transparent substrate [dielectric coating material 118] as shown in Fig. 1D.

Regard to claim 11, Koenig et al. disclose an electrode film, wherein the transparent substrate is a polymeric film or a glass film [0077].

Regard to claim 12, Koenig et al. disclose an electrode film, wherein a layer of a dielectric material disposed over the conductive electrodes on one or both of the first and second surfaces of the transparent substrate [in the paragraphs [0072], [0093], [0135], [0135], [0160]-[0162]].

Regard to claim 20, Koenig et al. disclose an electrode film, wherein the second surface of the transparent substrate is parallel to the first surface of the transparent substrate and the transparent substrate separates the first electrode pattern from the second electrode pattern.

Regard to claim 14, Koenig et al. in view of RADIVOJEVIC et al., which teach a spacing between adjacent conductive electrodes in the interlaced pattern that are both on the first surface of the transparent substrate is larger than a spacing between adjacent conductive electrodes in the interlaced pattern that are on opposite surfaces of the transparent substrate.


Regard to claim 18, Koenig et al. in view of RADIVOJEVIC et al., which teach a fourth electrode pattern disposed on the second surface of the transparent substrate including a fourth set of parallel conductive electrodes, wherein each of the conductive electrodes in the fourth set of parallel conductive electrodes are connected to a fourth bus, wherein elements of the third electrode pattern do not cross over elements of the fourth electrode pattern; wherein the fourth set of parallel conductive electrodes is interlaced with the first, second and third sets of parallel conductive electrodes; and wherein the fourth bus is configured to be connected to a respective source of electrical power supplying a respective wave form; the fourth bus is same with the third bus.

3.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20130276826) in view of RADIVOJEVIC et al. (US 20140049505) and Kim et al. (US 20160103520) as applied to claim 1 in further view of Yoo et al. (US 20130162547).

Koenig et al. fail to disclose the features of claims 3 and 6.

Yoo et al. disclose an electrode film comprising: a transparent film [a transparent substrate 110] of dielectric material having first and second surfaces; the first, second and third electrode patterns disposed on the first surface of the transparent film including a first set of parallel conductive electrodes connected to a first, second and third bus lines; sets of parallel conductive electrodes are arranged in an interlaced pattern, wherein 
Claim 3: In paragraph [0060], Yoo et al. disclose: 
Further, a line width of the touch electrode 120 is set to be 7 µm or less and a pitch thereof is set to be 900 µm or less, thereby making it possible to improve visibility.  However, the line width and the pitch of the touch electrode 120 according to the first preferred embodiment of the present invention are not limited thereto.

It would have been an obvious matter of choice to set “a width of the parallel conductive electrodes is between 10 and 200µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  It would be obvious as a matter of design choice to set “a width of the parallel conductive electrodes is between 10 and 200µm”, since applicant has not disclosed that “a width of the parallel conductive electrodes is between 10 and 200µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a width of the parallel conductive electrodes is between 10 and 200µm”.
Claim 6: 
the conductive mesh patterns (made of indium-tin oxide [0022], [0056], [0088]) have an average transparency of at least 33%.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Koenig et al. disclosed with the features of claims 3 and 6 for a device that is simple, has minimal malfunction, and is capable of easily inputting information has increased [0006] as Yoo taught.
4.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20130276826) in view of RADIVOJEVIC et al. (US 20140049505) and Kim et al. (US 20160103520) [or HASHIMOTO (US 20160370916)] as applied to claim 1 in further view in further view of Barton et al. (US 20140347076).
Koenig et al. fail to disclose the features of claims 7-8.		
Barton et al. teach the conductive electrodes made of a metallic material electrolessly plated over a printed catalytic ink; and the conductive electrodes made of a printed conductive ink [0068]-[0083].
 the conductive electrodes made of a metallic material electrolessly plated over a printed catalytic ink; and the conductive electrodes made of a printed conductive ink for optimizing the cross sectional shape and size that provides the lowest level of optical interference while still ensuring high conductivity and high production yields [0075] as Barton et al. taught.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20130276826) in view of RADIVOJEVIC et al. (US 20140049505) and Kim et al. (US 20160103520) [or HASHIMOTO (US 20160370916)] as applied to claim 1 in further view in further view of Shin et al. (US 20170300165).

Koenig et al. fail to disclose an amplitude of the waveform supplied to the third set of conductive electrodes being different than the amplitude of the waveforms supplied to the first and second sets of conductive electrodes.  

Shin et al. teach in the paragraph [0174]: 
Even in the case in which a load-free driving unit (e.g. the touch sensing circuit 120, the data driver circuit, and the gate driver circuit) outputs the load-free driving signals T_LFDS, D_LFDS, and G_LFDS completely identical to the touch driving signal TDS, the phase, voltage (amplitude), or signal waveform (signal shape) of load-free driving signals T_LFDS, D_LFDS, and G_LFDS actually applied to the other touch electrodes TE, data lines DL, or gate lines GL may differ from the phase, voltage (amplitude), or signal waveform (signal shape) of the touch driving signal TDS, depending on the characteristics of the panel, such as load and resistive capacitive delay.

Therefore, depending on the characteristics of the panel, such as load and resistive capacitive delay, an amplitude of the waveform supplied to the third set of conductive electrodes is different than the amplitude of the waveforms supplied to the first and second sets of conductive electrodes.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Koenig et al. disclosed with an amplitude of the waveform supplied to the third set of conductive electrodes being different than the amplitude of the for depending on the characteristics of the panel, such as load and resistive capacitive delay as Shin et al. taught.

5.	Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20130276826) in view of RADIVOJEVIC et al. (US 20140049505) and Kim et al. (US 20160103520) [or HASHIMOTO (US 20160370916)] as applied to claim 1 in further view in further view of Mazumder (US20130263393).

Koenig et al. fail to disclose the features of claims 15-16.	

Mazumder teaches the electrode film, wherein the electrode film is disposed over a surface of a solar panel [0037] as cited in claim 15; the electrode film is disposed over a surface of a solar concentrator element [0038] as cited in claim 16.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Koenig et al. disclosed with the features of claims 15-16 for providing different application [0036] as Mazumder taught.

6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20130276826) in view of RADIVOJEVIC et al. (US 20140049505) and HASHIMOTO (US 20160370916).

In regard to claim 1, Koenig et al. disclose an electrode film for in-plane electric field generation comprising: 
a transparent substrate 306 of dielectric material [an insulating layer 306 can be formed of a stiff or rigid material.  In examples, the electrodes as well as the insulating layer 306 may be compliant and composed of a polymer, such as an acrylic elastomer, to increase compliance [0077]
a first electrode pattern [top electrodes sets 304] disposed on the first surface of the transparent substrate including a first set of parallel conductive electrodes,;
a second electrode pattern [top electrodes sets 304] disposed on the first surface of the transparent substrate including a second set of parallel conductive electrodes, wherein elements of the first electrode pattern do not cross over elements of the second electrode pattern, 
a third electrode pattern [bottom electrodes sets 302] disposed on the second surface of the transparent substrate including a third set of parallel conductive electrodes; 
wherein 
the conductive electrodes in the first, second and third sets of parallel conductive electrodes are all parallel to each other; 
the first, second and third sets of parallel conductive electrodes are arranged in an interlaced pattern such that the interlaced conductive electrodes form a repeating sequence; 
wherein 
the first, second and third sets are configured to be connected to respective sources of electrical power supplying respective waveforms, such that the supplied waveforms generate a time-varying in-plane electric field pattern above a surface of the electrode film [The voltage on a single electrode may be varied in time, and in particular may be alternated between positive and negative charge so as to not develop substantial long-term charging of the foreign object [0071]].
Regard to claim 19, Koenig et al. disclose an electrode film for in-plane electric field generation comprising: 
a transparent substrate of dielectric material having first and second surfaces, wherein the second surface of the transparent substrate is parallel to the first surface of the transparent substrate and the transparent substrate is a polymeric film or a glass film [an insulating layer 306 can be formed of a stiff or rigid material.  In examples, the electrodes as well as the insulating layer 306 may be compliant and composed of a polymer, such as an acrylic elastomer, to increase compliance [0077]
a plurality of electrode patterns, each electrode pattern including a corresponding set of parallel conductive electrodes,
wherein 
at least one of the electrode patterns is supported on the first surface of the transparent substrate and at least one of the electrode patterns is supported on the second surface of the transparent substrate; 
the conductive electrodes in the plurality of electrode patterns are all parallel to each other; 
the sets of parallel conductive electrodes in the plurality of electrode patterns are arranged in an interlaced pattern such that the interlaced conductive electrodes form a repeating sequence; 
each of the plurality of electrode patterns are configured to be connected to respective sources of electrical power supplying respective waveforms, such that the supplied waveforms generate a time-varying in-plane electric field pattern above a surface of the electrode film.

Koenig et al. fail to disclose the electrode film for in-plane electric field generation, wherein 
(a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes are connected to a third bus, wherein elements of the third electrode pattern cross elements of the first electrode pattern or the second electrode pattern; 
(b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes, wherein each of the conductive electrodes has an average electrode transparency of at least 33% and include a pattern of open (c) the transparent substrate protects the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1), or the transparent substrate protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19).

    PNG
    media_image2.png
    699
    1095
    media_image2.png
    Greyscale

RADIVOJEVIC et al. teach the electrode film for in-plane electric field generation, wherein (a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes 1227 are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes 1213 are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes 1215 are connected to a third bus, wherein elements of the third electrode pattern 1215 cross elements of the first electrode pattern 1227 or the second electrode pattern 1213. 

    PNG
    media_image4.png
    524
    1057
    media_image4.png
    Greyscale

HASHIMOTO teaches the electrode film for in-plane electric field generation comprising: a transparent substrate 12 of dielectric material having first and second surfaces 12a/12b, on which the electrodes are formed, where each electrode includes a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes (see Fig. 1 above); therefore, (b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes, wherein each of the conductive electrodes has an average electrode transparency of at least 33% and include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, wherein the active area of the transparent electrode film has an average transparency relative to the substrate of at least 20% more than the average electrode transparency [0064] and [0070].

Both Koenig et al. and HASHIMOTO teach the transparent substrate between the plurality of the electrode patterns. It would be obvious as a matter of design choice to have the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19), since applicant has not disclosed that the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19) solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the substrate protecting the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern (claim 1) or protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate (claim 19).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Koenig et al. disclosed with (a) each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus, wherein each of the conductive electrodes in the first set of parallel conductive electrodes are connected to a first bus, each of the conductive electrodes in the second set of parallel conductive electrodes are connected to a second bus, each of the conductive electrodes in the third set of parallel conductive electrodes are connected to a third bus, wherein elements of the third electrode pattern cross elements of the first electrode pattern or the second electrode pattern for ensuring completely removed any charge present on substrate [0100] as RADIVOJEVIC et al. taught; (b) each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes, wherein each of the conductive electrodes has an average electrode transparency of at least 33% and include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, wherein the active area of the transparent electrode film has an average transparency relative to the for ensured high transparency [0024] as HASHIMOTO taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871